Title: John Adams to John Jay, 12 Dec. 1785
From: Adams, John
To: Jay, John


          
            
              Dear Sir
            
            

              Grosvenor Square

              Decr. 12. 1785
            
          

          I have at length an Official Answer from the Marquis of Carmarthen,
            in his Letter to me of the 9th of this month, Copy of which
            is inclosed together with a Copy of a Copy of a Letter from the Lords of the Admiralty
            of the 7th. to his Lordship. I wish I might expect as
            Seasonable an Answer to my Memorial of the 30. of Nov.—and all other Letters, Proposals
            and Memorials.—Their Answer concerning the Sailors is more favourable than I expected,
            and that respecting Captain Stanhope is as much So.—All the Foreign Ministers here
            complain, that they cannot get any Answers, from the Ministry respecting Seamen without
            great difficulty. The Comte De Kageneck the Imperial Minister told me, lately
            that he had memorialed for a Sailor, three Years ago, and had often solicited an Answer,
            but could not obtain it, to this Day.
          With great Respect I am sir your / most obedient & humble
            sert

          
            
              John Adams
            
          
        